UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C.20549 FORM 10-Q [X]Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2007 or []Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file Number0-21292 MERCHANTS AND MANUFACTURERS BANCORPORATION, INC. (Exact name of registrant as specified in its charter) Wisconsin 39-1413328 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 5445 S. Westridge Drive New Berlin, Wisconsin53151 (Address of principal executive office) (262) 827-6700 Registrant's telephone number, including area code: Indicate by check mark whether the Registrant (1) has filed all reports required by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YesXNo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Exchange Act Rule 12b-2. Large accelerated filer Accelerated filerXNon-accelerated filer Indicate by check mark whether the registrant is a shell company (as defined by Exchange Act Rule 12b-2). Yes NoX As of August 1, 2007, 3,662,416 shares of Common Stock were outstanding. MERCHANTS AND MANUFACTURERS BANCORPORATION, INC. FORM 10-Q INDEX Part I. Financial Information Page Number Item 1. Financial Statements Unaudited Consolidated Statements of Financial Condition as of June 30, 2007, December 31, 2006, and June 30, 2006 3 Unaudited Consolidated Statements of Income for the Three and Six Months ended June 30, 2007 and June 30, 2006 4 Unaudited Consolidated Statements of Changes in Shareholders' Equity and Comprehensive Income for the Six Months ended June 30, 2007 and June 30, 2006 6 Unaudited Consolidated Statements of Cash Flows for the Six Months ended June 30, 2007 and June 30, 2006 7 Notes to Unaudited Consolidated Financial Statements 9 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 27 Part II. Other Information Items 1-6 28 Signatures 30 2 Part I. Financial Information Merchants and Manufacturers Bancorporation, Inc. Unaudited Consolidated Statements of Financial Condition June 30, December 31, June 30, 2007 2006 2006 (Dollars in Thousands, Except Share and Per Share Amounts) ASSETS Cash and due from banks $ 38,280 $ 31,601 $ 40,871 Interest bearing deposits in banks 1,784 738 3,697 Federal funds sold 11,848 5,524 259 Cash and cash equivalents 51,912 37,863 44,827 Available-for-sale securities 127,767 134,917 145,906 Loans, less allowance for loan losses of $11,515 at June 30, 2007, $11,835 at December 31, 2006 and $10,915 at June 30, 2006 1,106,795 1,098,377 1,096,229 Assets held for sale 81,130 137,923 138,161 Accrued interest receivable 6,550 6,519 6,211 FHLB stock 11,446 11,182 13,997 Premises and equipment 28,948 29,349 27,784 Goodwill 27,320 27,222 27,147 Intangible assets 1,960 2,104 2,273 Other assets 23,345 20,484 19,767 Total assets $ 1,467,173 $ 1,505,940 $ 1,522,302 LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities Deposits: Non-interest bearing $ 113,756 $ 127,033 $ 123,585 Interest bearing 955,829 933,372 918,349 Total deposits 1,069,585 1,060,405 1,041,934 Short-term borrowings 53,895 55,383 93,063 Long-term borrowings 109,152 106,831 111,191 Junior subordinated debt owed to unconsolidated trusts 53,611 53,611 46,394 Liabilities held for sale 71,480 121,720 122,534 Accrued interest payable 3,747 4,034 3,723 Other liabilities 12,172 9,659 11,029 Total liabilities 1,373,642 1,411,643 1,429,868 Stockholders' equity Preferred stock, $1.00 par value; 250,000 shares authorized, shares issued and shares outstanding - none - - - Common stock $1.00 par value; 25,000,000 shares authorized; shares issued: 3,770,251 at June 30, 2007, December 31, 2006 and June 30, 2006; shares outstanding: 3,662,416 at June 30, 2007, 3,677,180 at December 31, 2006 and 3,687,180 at June 30, 2006 3,770 3,770 3,770 Additional paid-in capital 53,666 53,684 53,673 Retained earnings 41,147 40,259 39,991 Accumulated other comprehensive loss (2,049 ) (881 ) (2,781 ) Treasury stock, at cost (107,835 shares at June 30, 2007, 93,071 shares at December 31, 2006 and 83,071 shares at June 30, 2006) (3,003 ) (2,535 ) (2,219 ) Total stockholders' equity 93,531 94,297 92,434 Total liabilities and stockholders' equity $ 1,467,173 $ 1,505,940 $ 1,522,302 See notes to unaudited consolidated financial statements. 3 Merchants and Manufacturers Bancorporation, Inc. Unaudited Consolidated Statements of Income Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 (Dollars In Thousands, Except Per Share Amounts) Interest income: Interest and fees on loans $ 19,928 $ 19,204 $ 39,921 $ 36,986 Interest and dividends on securities: Taxable 209 249 412 535 Tax-exempt 521 585 1,032 1,170 Interest on mortgage-backed securities 779 855 1,579 1,654 Interest on interest bearing deposits in banks and federal funds sold 265 43 495 98 Total interest income 21,702 20,936 43,439 40,443 Interest expense: Interest on deposits 8,898 7,049 17,379 13,411 Interest on short-term borrowings 534 1,302 1,331 2,338 Interest on long-term borrowings 1,298 1,183 2,550 2,190 Interest on junior subordinated debt owed to unconsolidated trusts 1,058 903 2,104 1,766 Total interest expense 11,788 10,437 23,364 19,705 Net interest income 9,914 10,499 20,075 20,738 Provision for loan losses 450 390 900 780 Net interest income after provision for loan losses 9,464 10,109 19,175 19,958 Non-interest income: Service charges on deposit accounts 967 960 1,864 1,892 Service charges on loans 588 804 1,466 1,519 Securities gains, net - Gain on sale of loans, net 9 39 33 54 Gain on sale of fixed assets, net 162 - 161 175 Tax fees, brokerage and insurance commissions 535 461 1,412 1,265 Other 681 758 1,280 1,688 Total noninterest income 2,942 3,022 6,216 6,593 Noninterest expenses: Salaries and employee benefits 6,633 6,821 13,194 14,081 Premises and equipment 1,781 1,564 3,691 3,300 Data processing fees 848 770 1,653 1,582 Marketing and business development 449 416 867 865 Other 1,824 1,890 3,493 3,817 Total noninterest expense 11,535 11,461 22,898 23,645 Income from continuing operations before income taxes 871 1,670 2,493 2,906 Income taxes 260 510 803 861 Income from continuing operations 611 1,160 1,690 2,045 Discontinued operations Income from discontinuedoperations before income tax expense 1,695 306 1,993 509 Income tax expense 1,386 99 1,485 159 Income from discontinued operations 309 207 508 350 Net income $ 920 $ 1,367 $ 2,198 $ 2,395 (Continued) 4 Merchants and Manufacturers Bancorporation, Inc. Unaudited Consolidated Statements of Income, continued Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 (Dollars In Thousands, Except Per Share Amounts) Basic earnings per share from continuing operations $ 0.17 $ 0.31 $ 0.46 $ 0.55 Basic earnings per share from discontinued operations $ 0.08 $ 0.06 $ 0.14 $ 0.10 Basic earnings per share $ 0.25 $ 0.37 $ 0.60 $ 0.65 Diluted earnings per share from continuing operations $ 0.17 $ 0.31 $ 0.46 $ 0.55 Diluted earnings per share from discontinued operations $ 0.08 $ 0.06 $ 0.14 $ 0.10 Diluted earnings per share $ 0.25 $ 0.37 $ 0.60 $ 0.65 Dividends per share $ 0.18 $ 0.18 $ 0.36 $ 0.36 See notes to unaudited consolidated financial statements. 5 Merchants and Manufacturers Bancorporation, Inc. Unaudited Consolidated Statements of Changes in Stockholders' Equity and Comprehensive Income Shares of Common Stock Outstanding Common Stock Additional Paid-In Capital Retained Earnings Accumulated Other Comprehensive Income Treasury Stock Total (In thousands, except Shares of Common Stock Outstanding and per share data) Six Months Ended June 30, 2006 Balance at December 31, 2005 3,701,621 $ 3,770 $ 53,614 $ 38,928 $ (1,369 ) $ (1,718 ) $ 93,225 Comprehensive income: Net income - - - 2,395 - - 2,395 Change in net unrealized losses onavailable for-sale securities - (2,173 ) - (2,173 ) Income tax effect - 761 - 761 Total comprehensive income 983 Stock-basedcompensation 65 65 Cash dividend - $0.36 per share - - - (1,332 ) - - (1,332 ) Purchase of treasury stock (15,000 ) (515 ) (515 ) Exercise of stockoptions 559 - (6 ) - 14 8 Balance at June 30, 2006 3,687,180 $ 3,770 $ 53,673 $ 39,991 $ (2,781 ) $ (2,219 ) $ 92,434 Six Months Ended June 30, 2007 Balance at December 31, 2006 3,677,180 $ 3,770 $ 53,684 $ 40,259 $ (881 ) $ (2,535 ) $ 94,297 Comprehensive income: Net income - - - 2,198 - - 2,198 Change in net unrealized gains on available-for-sale securities - (1,779 ) - (1,779 ) Reclassification adjustment for gains realized in net income - Income tax effect - 611 - 611 Total comprehensive income 1,030 Stock-based compensation - - 5 - - - 5 Cash dividend - $0.36 per share - - - (1,310 ) - - (1,310 ) Purchase of treasurystock (17,000 ) (524 ) (524 ) Exercise of stock options 2,236 - (23 ) - - 56 33 Balance at June 30, 2007 3,662,416 $ 3,770 $ 53,666 $ 41,147 $ (2,049 ) $ (3,003 ) $ 93,531 See notes to unaudited consolidated financial statements. 6 Merchants and Manufacturers Bancorporation, Inc. and Subsidiaries Unaudited Consolidated Statements of Cash Flows Six Months Ended June 30, 2007 2006 (Dollars in Thousands) Cash Flows From Operating Activities Net income $ 2,198 $ 2,395 Net income from discontinued operations (508 ) (350 ) Adjustments to reconcile net income to cash provided by operating activities: Provision for loan losses 650 780 Depreciation 1,312 1,270 Amortization and accretion of premiums and discounts, net 100 185 Amortization of intangibles 151 169 Gain on sale of loans, net (33 ) (54 ) Loans originated for sale (19,202 ) (16,235 ) Proceeds from sales of loans 19,055 15,555 Gain on sale of fixed assets, net (161 ) (132 ) (Increase) decrease in accrued interest receivable 331 (465 ) Increase (decrease) in accrued interest payable (466 ) 392 Stock-based compensation expense 5 65 FHLB Stock dividend (9 ) - Other 3,710 (91 ) Net cash provided by operating activities 7,133 3,484 Cash Flows From Investing Activities Purchase of available-for-sale securities (3,715 ) (16,353 ) Proceeds from sale of available-for-sale securities 5,489 - Proceeds from redemptions and maturities of available-for-sale securities 13,077 17,517 Net (increase) decrease in loans 28,193 (62,712 ) Purchase of premises and equipment, net (547 ) (1,513 ) Proceeds from sale of premises and equipment 1,048 - Proceeds from sale of other real estate owned 779 2,195 Redemption (purchase) of Federal Home Loan Bank stock - 5,627 Net cash provided by (used in) investing activities 44,324 (55,239 ) Cash Flows From Financing Activities Net decrease in deposits (36,904 ) (19,203 ) Dividends paid (1,235 ) (932 ) Net increase (decrease) in short-term borrowings (1,493 ) 51,498 Proceeds from long-term borrowings 20,500 51,055 Repayment of long-term borrowings (21,254 ) (28,803 ) Increase in advance payments by borrowers for taxes and insurance 660 673 Common stock transactions, net (491 ) (507 ) Net cash provided by (used in) financing activities (40,217 ) 53,781 Cash Flows From Discontinued Operations Operating cash flows, net 474 531 Investing cash flows, net 451 (7,961 ) Financing cash flows, net (781 ) 7,711 Cash and cash equivalents 2,887 3,977 Net cash provided by discontinued operations 3,031 4,258 Increase in cash and cash equivalents 11,240 2,026 Cash and cash equivalents at beginning of period 40,672 42,801 Cash and cash equivalents at end of period $ 51,912 $ 44,827 (Continued) 7 Merchants and Manufacturers Bancorporation, Inc. and Subsidiaries Unaudited Consolidated Statements of Cash Flows Six Months Ended June 30, 2007 2006 (Dollars in Thousands) Supplemental Cash Flow Information and Noncash Transactions: Interest paid $ 25,755 $ 20,894 Income taxes paid 1,716 923 Loans transferred to other real estate owned 2,495 600 Supplemental Schedules of Noncash Investing Activities: Change in accumulated other comprehensive income, unrealized losses on available-for-sale securities, net $ (1,168 ) $ (1,412 ) See notes to unaudited consolidated financial statements 8 Merchants and Manufacturers Bancorporation, Inc. Notes to Unaudited Consolidated Financial Statements June 30, 2007 NOTE A Basis of Presentation The accompanying unaudited consolidated financial statements include the accounts of Merchants and Manufacturers Bancorporation, Inc. and its wholly owned subsidiaries: Lincoln State Bank, Grafton State Bank, Community Bank Financial, Fortress Bank, Fortress Bank of Cresco, The Reedsburg Bank, and Wisconsin State Bank – collectively referred to as “the Banks,” Lincoln Neighborhood Redevelopment Corp., Merchants Merger Corp., Merchants New Merger Corp., Community Financial Group Financial Services, Inc., and Community Financial Group Mortgage, Inc.Lincoln State Bank also includes the accounts of its wholly owned subsidiary, M&M Lincoln Investment Corporation.Grafton State Bank also includes the accounts of its wholly owned subsidiary, GSB Investments, Inc. and Community Bank Financial also includes the accounts of its wholly owned subsidiary, CBOC Investments, Inc.The Reedsburg Bank also includes the accounts of its wholly owned subsidiary, Reedsburg Investments, Inc.Fortress Bank also includes the accounts of its wholly owned subsidiary, Westby Investment Company, Inc.Wisconsin State Bank also includes the accounts of its wholly owned subsidiary Random Lake Investments, Inc.Community Financial Group Financial Services, Inc. also includes the accounts of its wholly owned subsidiaries Community Financial Services, LLC (CFS) and Keith C. Winters &
